DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, lines 7-9, it is not clear what is meant by the phrase “wherein the packet contexts include nested contexts where the nested contexts correspond to parent/child relationships between corresponding packet contexts for layers of nested tunnel data packets”. It is not clear how “the nested contexts” correspond to “parent/child relationships” – what does it even mean when certain contexts correspond to certain relationships? Further, it is not clear what is meant by “parent/child relationships between corresponding packet contexts for 
In claim 27, lines 14-16, It is not clear what is meant by the phrase “the packet contexts include nested contexts where the nested contexts correspond to parent/child relationships between corresponding packet contexts for layers of nested tunnel data packets”. This limitation is unclear for the same reason given above for claim 20. 
In claim 35, line 1, “the output data packet processor” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al., US PG Pub. 2020/0396641 (Hecht) in view of Zhu, US PG Pub., 2012/0294211.
Hecht discloses method and apparatus for optimizing tunneled traffic. 
Regarding claims 1, 26 and 27, Hecht teaches a method for facilitating data communication comprising: receiving tunnel data packets at an input data packet processor of a first network node device, via a local network interface (The sender station (200) may be configured to receive from the first network device (350) a packet comprising data encapsulated in accordance with the GTP-U (310), [0027]); identifying, at the input data packet 210) of the sender station (200) may be further configured, upon extracting a TEID from a GTP header corresponding to the at least one packet, to determine whether the at least one packet may be a first packet of one or more packets that may be associated with a GTP tunnel corresponding to the extracted TEID. The GTP module (210) of the sender station (200) may be configured to determine whether the at least one packet (of the one or more received packets) may be a first packet associated with a GTP tunnel by searching the tunnels database (215) for a record comprising a TEID value corresponding to the at least one packet, wherein the at least one packet may be determined to be a first packet associated with a GTP tunnel if no record including the TEID value is found in the tunnels database (215). [0035]; Furthermore, the GTP module (210) of the sender station (200) may be configured, upon determining that the at least one packet (of the one or more received packets) may be a first packet associated with a GTP tunnel (390), to establish an internal tunnel (320) between the sender station (200) (e.g., of a first satellite modem) and (a GTP module of) a receiver station (300) (e.g., of a second satellite modem), wherein the internal tunnel (320) may correspond to the GTP tunnel (390) corresponding to the at least one packet. In some embodiments, wherein for example system 100 may comprise a plurality of receiver stations (satellite modems), the GTP module (210) of the sender station (200) may be configured to determine the receiver station (satellite modem) that corresponds to the at least one packet (e.g., in accordance with a destination IP address associated with the at least one packet) and establish the internal tunnel (320) with the determined receiver station (300). In some embodiments, the GTP module (210) of the sender station (200) may be configured to establish 320) with the (GTP module of the) receiver station (300) by sending a session establishment message over the link (e.g., a high latency link) connecting the sender station (200) (e.g., of the first satellite modem) and the receiver station (300) (e.g., of the second satellite modem), wherein the session establishment message may include at least the TEID value corresponding to the GTP tunnel (390). The GTP module of the receiver station (300) may be configured to, upon receiving a GTP session establishment message, store one or more session parameters provided in the received GTP session establishment message in a tunnels database (e.g., similar to tunnels database (215) of the sender station (200) or unified with a tunnels database (215) of a sender station (200) that may be included in the same satellite modem). [0037]); generating and maintaining at a context module of the first network node device packet contexts for the tunnel data packets (The GTP module (210) of the sender station (200) may be further configured, upon extracting a TEID from a GTP header corresponding to the at least one packet, to determine whether the at least one packet may be a first packet of one or more packets that may be associated with a GTP tunnel corresponding to the extracted TEID. The GTP module (210) of the sender station (200) may be configured to determine whether the at least one packet (of the one or more received packets) may be a first packet associated with a GTP tunnel by searching the tunnels database (215) for a record comprising a TEID value corresponding to the at least one packet, wherein the at least one packet may be determined to be a first packet associated with a GTP tunnel if no record including the TEID value is found in the tunnels database (215). The GTP module (210) of the sender station (200) may be configured, upon determining that the at least one packet is a first packet associated with a GTP tunnel, to add a new record corresponding to the GTP tunnel to the tunnels 215), wherein the new record may include at least the TEID value corresponding to the at least one packet. [0035]); and submitting payloads of the tunnel data packets to a common acceleration and optimization processor of the first network node device (the acceleration of tunnel data traffic is discussed at [0013] and [0014]. Hecht specifically discusses different ways to accelerate tunneled traffic, e.g., TCP traffic may be accelerated at a sender station by generating an acknowledgement (e.g., a spoofed acknowledgement) corresponding to a segment received via a forward tunnel associated with the TCP connection and sending the acknowledgement to an originator of the segment via a return tunnel associated with the TCP connection. Additionally or alternatively, TCP traffic may be accelerated at a receiver station by recording in association with a corresponding TCP connection one or more values associated with an acknowledgment received for the segment via a forward tunnel associated with the TCP connection (e.g., from its destination) and dropping the acknowledgement in lieu of forwarding it to the sender station (e.g., when it may be unnecessary to send the acknowledgement over the satellite link). [0013], and HTTP traffic received via the tunnel may be accelerated (e.g., to improve user browsing experience). For example, HTTP traffic may be accelerated utilizing one or more pre-fetching or caching techniques. Moreover, since the data underlying HTTP traffic is often communicated via one or more TCP connections, the acceleration of TCP traffic may also accelerate HTTP traffic. [0014]). Hecht fails to specifically teach that the packet contexts include nested contexts where the nested contexts correspond to parent/child relationships between corresponding packet contexts for layers of nested tunnel data packets. Hecht discusses the extracting of a TEID and associating packets with a GTP tunnel corresponding to the extracted TEID, but does not specifically teach that the 
Regarding claims 21, 22, 28 and 29, the combined teaching of Hecht and Zhu fails to specifically teach that the packet contexts include a context identifier, a parent context identifier, a tunneling protocol submodule identifier, a static tunnel state, and a child context identifier; or that the packet contexts include a dynamic tunnel state, and IP packet fragments. However, the combined teaching of Hecht and Zhu teaches: In some embodiments, the GTP module (210) of the sender station (200) may be configured to include in a session establishment message additional information elements corresponding to (the at least one packet associated with) the GTP tunnel (390), for example, in addition to the TEID value corresponding to the GTP tunnel (390). The additional information elements may include, for 300). In some embodiments, an internal TEID index included in a GTP session establishment message may be used by the sender station (200) and/or by the receiver station (300), after the internal tunnel (320) has been established, for example, to reference the internal tunnel (320) or for overhead (header size) reduction. It may be noted that information elements such as TEID, GTP version, internal TEID index, source MAC address, destination MAC address, source IP address, destination IP address, VLAN identifier and/or source UDP port may be constant for as long as the corresponding GTP tunnel (390) may be open, thus including them in a GTP session establishment message may allow header compression for any subsequent packets that may be transmitted via the GTP tunnel (390) and/or processed by the sender station (200) and/or the receiver station (300). [0038]. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Hecht and Zhu to utilize desired/necessary pieces of information as the packet contexts from the many possible information pieces. 
Regarding claims 23, 24, 30 and 31, the combined teaching of Hecht and Zhu teaches instantiating an additional packet context by the packet context module in response to a new tunnel notification (The GTP module (210) of the sender station (200) may be further 210) of the sender station (200) may be configured to determine whether the at least one packet (of the one or more received packets) may be a first packet associated with a GTP tunnel by searching the tunnels database (215) for a record comprising a TEID value corresponding to the at least one packet, wherein the at least one packet may be determined to be a first packet associated with a GTP tunnel if no record including the TEID value is found in the tunnels database (215). The GTP module (210) of the sender station (200) may be configured, upon determining that the at least one packet is a first packet associated with a GTP tunnel, to add a new record corresponding to the GTP tunnel to the tunnels database (215), wherein the new record may include at least the TEID value corresponding to the at least one packet. [0035]). 
Regarding claims 25 and 32, the combined teaching of Hecht and Zhu teaches providing network acceleration and optimization functions chosen from the following: traffic class prioritization using tunneling protocol headers; TCP-specific performance enhancing proxies for tunneled TCP flows; header compression for tunnel headers and/or other headers of a tunneled packet; DNS prefetching and/or caching; DHCP relay; payload compression for tunneled flow data; HTTP acceleration, such as prefetching and/or caching, for tunneled HTTP requests; and output jitter reduction for jitter sensitive tunneled applications by using a jitter buffer (In some embodiments, the GTP module (210) of the sender station (200) may be configured to apply GTP tunnel header compression to received packets associated with a GTP tunnel (e.g., 390). The headers being compressed may include an IP header, UDP header, and/or GTP header 390). In some embodiments, the headers being compressed may further include one or more MAC headers (e.g., one or more Ethernet headers) associated with the GTP tunnel (390). The GTP tunnel header compression (e.g., compression of headers associated with a GTP tunnel) may be applied independently of any additional header compression that may be applied to packets received via the GTP tunnel, for example, compression associated with specific protocols and/or applications (e.g., TCP header compression, RTP header compression, etc.). [0045]; acceleration of HTTP traffic that may be encapsulated inside one or more GTP tunnels may comprise a caching technique, for example, caching of HTTP traffic encapsulated inside one or more GTP tunnels. [0068]). 
Regarding claims 33-37, the combined teaching of Hecht and Zhu fails to specifically teach the limitation recited. However, the limitations are directed to details that can readily be adopted by a skilled artisan when implementing the invention recited in claim 27. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Hecht and Zhu, and adopt well-known techniques to make a working method/device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Durvasula et al. PG Pub. teaches providing satellite GTP acceleration for secure cellular backhaul over satellite, wherein the contents of encrypted traffic between the first 
Ahluwalia et al. PG Pub. teaches network acceleration technologies to remote node traffic over GPRS tunneling protocols. 
Foxworthy et al. PG Pub. teaches acceleration through a packet encapsulation protocol tunnel, and teaches storing packet encapsulation protocol tunnel headers in a storage, performing acceleration on the packets, and retrieving the packet encapsulation protocol tunnel headers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 






/MIN JUNG/Primary Examiner, Art Unit 2472